Case 1:18-bk-10973   Doc 84   Filed 07/30/19 Entered 07/30/19 13:07:42    Desc Main
                              Document     Page 1 of 2


                      UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF RHODE ISLAND

In re:

              MICHAEL T. OWEN, SR.                             BK-18-10973
              DEBORAH A. OWEN
                        Debtor                                 CHAPTER 13

                               MOTION TO DISMISS

      John Boyajian, Trustee in the above-entitled matter, moves

this Court to dismiss the within Chapter 13 proceeding.

      The Debtors’ Chapter 13 petition was filed on June 1, 2018,

and the Chapter 13 Plan was confirmed on February 22, 2019. The

confirmed Chapter 13 Plan requires that                  in addition to pre-

confirmation     payments,      the   Debtor   is   to   pay   to   the   Trustee

$5,428.00 per month for 36 months and then $5,908.00 per month

for 17 months. Through July 2019, the Debtors should have paid a

total    of   $61,132.00      but   only   $42,018.00    has   been   paid.    The

Debtors are currently in arrears in the amount of $19,114.00. The

failure of the Debtors to maintain payments as described above is

a material default under the plan.

      Because of the Debtors’ material default and pursuant to 11

U.S.C. §1307(c)(6), the Trustee moves that the within Chapter 13

petition be dismissed.

                                      /s/ John Boyajian
                                      John Boyajian, Trustee
                                      400 Westminster Street, Box 12
                                      Providence, RI 02903
                                      Tel: (401) 223-5550
                                      Fax: (401) 223-5548
Case 1:18-bk-10973   Doc 84   Filed 07/30/19 Entered 07/30/19 13:07:42   Desc Main
                              Document     Page 2 of 2




Within   fourteen   (14)   days    after   service,   if   served
electronically, as evidenced by the certification, and an
additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if
served by mail or other excepted means specified, any party
against whom such paper has been served, or any other party who
objects to the relief sought, shall serve and file an objection
or other appropriate response to said paper with the Bankruptcy
Court Clerk's Office, 380 Westminster Street, 6th Floor,
Providence, RI 02903, (401) 626-3100. If no objection or other
response is timely filed, the paper will be deemed unopposed and
will be granted unless: (1) the requested relief is forbidden by
law; (2) the requested relief is against public policy; or (3) in
the opinion of the Court, the interest of justice requires
otherwise.




                                 CERTIFICATION

      I hereby certify that a copy of the within Motion to Dismiss
was mailed, postage prepaid, to Mr. & Mrs. Michael Owen, Sr., 44
Raven Circle, Cranston, RI 02921 and electronically mailed to
Janet Goldman, Esq. at jgoldmanlawri@jggoldman.com on July 30,
2019.

                                      /s/Martha Hunt
